PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/931,875
Filing Date: 14 May 2020
Appellant(s): Morovic et al.



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 August 2021

(1) Grounds of Rejection to be Reviewed on Appeal.
Every ground of rejection set forth in the Office action dated 24 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhaumik et al (US 2012/0194592 A1) and Miura (US 8619303 B2).
Referring to claims 1 and 11:
Bhaumik et al retrieve information of colorants installed in a printing apparatus that is used to provide data relating to a constituent part (color and physical characteristics) that each colorant plays in an overall colorant-set configuration (e.g., CMYK) to determine the correct color profile for the printing apparatus, wherein the 
Note that the claims only recite information identifying one or more characteristics of one or more colorants including data relating to the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer apparatus. The breadth and scope of the limitation that the “colorant information provided by each colorant unit effectively provides data relating to the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer” covers any information from which the constituent part that each particular colorant plays in an overall colorant-set configuration is determined, including information identifying each colorant color (e.g., CMYK or otherwise). The information can be any colorant information (e.g., colorant color and/or other characteristics). The colorant information is not limited to something other than each colorant color (e.g., CMYK or otherwise) or physical characteristics (e.g., chemical composition, chemical properties, density), which Bhaumik et al disclose. Therefore the colorant color information is not limited to some other type of data used or needed to determine the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer (e.g., to determine a color profile needed to convert print data to an output color space suitable for the printer). 
Bhaumik discloses this colorant information 110, which is required for determining the color profile to be used to convert a received print job to an output color space suitable for the printer. That is, the data alone that identifies each colorant color relates to the constituent part that each particular colorant plays in an overall colorant-
Since Bhaumik et al determines the color profile to be used based on the information of colorants and the print engine, the resources (colorants) of the printer to be used are inherently determined.  That is, the color profile that is to be used when converting print data to match the output color space of the printer inherently determines the printer resources (amount of each colorants) that are to be used (par. 5).  Different color profiles require different amounts of colorants to be used.  
Miura discloses a colorant unit comprising:
a container for one or more colorants (col. 9, lines 4-5: color cartridges IC1 to IC8 in the cartridge holder 69);
an information storage device (memory 47) attached to the container (col. 9, lines 7-9);
an interface (communication circuits 46 and controllers 41/42) to provide communication between the information storage device and a printer apparatus (col. 12, lines 1-34);

It would have been obvious to one of ordinary skill in the art to have modified Bhaumik et al in view of Miura, both in the same field of endeavor, to identify one or more characteristics of one or more colorants contained in the ink cartridge and thereby allow the printer apparatus to determine the correct color profile for the printer apparatus to be used in order to improve ink management and avoid printing errors, waste, and/or delays.
Miura is relied only for teaching the details of the container, information storage device, and interface to show the obvious modification of Bhaumik in view of Miura resulting in a combination of features which claims read on.  Miura was not relied on to teach or suggest providing data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus.
Referring to claims 2 and 4-9:
In the combination of Bhaumik et al and Miura, the colorant information comprises information relating to any kind of physical characteristic of the one or more colorants including reflectance, reflectivity, opacity, transmissivity, drop or particle weight, shape, or size (see at least par. 15 in Bhaumik et al).
Referring to claims 10:
In the combination of Bhaumik et al and Miura, the colorant is ink (see Miura), but could also be ink or toner (see at least par. 15 in Bhaumik et al).

Referring to claim 12:
In the combination of Bhaumik et al and Miura, the information allows the printing apparatus to determine a new color separation for the overall colorant-set configuration (e.g., the color profile allows new color separations to be determined for the overall CMYK colorant-set configuration, par. 25).
Referring to claims 13 and 19:
In the combination of Bhaumik et al and Miura, the information is arranged to permit a remote entity (printer server 118) in communication with the printing apparatus (102) to calculate the new color separation for the overall colorant-set configuration for the printing apparatus (the print server 118 determines a correct color profile for printer 102 using colorant information 110, par. 18, 23, 24-25).
Referring to claims 16:
This is the method claim that incorporates all the subject matter of original claim 1 in the functional use of the colorant unit as used in the combination of Bhaumik et al and Miura presented above and is therefore as rejected on that basis.
Referring to claims 18:
In the combination of Bhaumik et al and Miura, configuring the operation of the printer apparatus comprises configuring a hardware and/or firmware and/or software resource of the printer apparatus according to the determined colorant-set configuration (as presented above and in view of par. 26 in Bhaumik et al).

Claims 14-15 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhaumik et al in view of Miura as applied to claims 11 and 16 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claims 15 and 20:
Miura discloses use of printer driver 122 that includes color conversion unit 127a (par. 38) and Bhaumik et al discloses implementation of the invention in software (par. 26). And downloading required or updated print drivers is well-known in the prior art. It would have been obvious to one of ordinary skill in the art to have modified the combination of Bhaumik and Miura in view of the well-known prior art, whereby the colorant information allows the printing apparatus to determine a new printer driver to download based on the overall colorant-set configuration in order to get the best color profile for the printer w/o having to locally store and keep updated multiple print driver.
Referring to claims 14 and 21:
Printers with processing pipelines such as various types of halftoning where the use thereof depends on colorant information as discussed above is well known. It would have been obvious to one of ordinary skill in the art to have modified the combination of Bhaumik and Miura in view of the well-known prior art, whereby the colorant information allows the printing apparatus to determine a printing pipeline to be used based on the overall colorant-set configuration in order to facilitate the use of a printer’s processing pipeline, such as halftoning, for optimum performance based on particular printing colorant attributes.

(2) Response to Argument
Applicant refers to the specification, noting that “a printer can be adapted to work with any set of ink colorants” enabling a printer to be provided that can use either a basic ink configuration (e.g., CMYK) or non-basic ink configuration (see examples given) depending on the needs and preferences of a particular customer. Application further states that the printing apparatus “can comprise any number of slots or ports for receiving colorant units”, and in some cases “one or more such slots or ports being empty (or filled with dummy colorant units or ink cartridges).” Applicant is then attempting to associate this variability or adaptability of such a printer to what is claimed. That is, in order to more efficiently inform and adapt the printer to a desired configuration, claim 1 includes the limitation of “the information storage device comprising information that identifies one or more characteristics of one or more colorants contained in the container of the colorant unit including data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus”. See arguments bridging pages 10 and 11.
However, the claims recite only a colorant unit comprising a container for one or more colorants (any colorants). While disclosed in the specification, the claims are not limited to using any specific ink colorant configuration based on a specific need or otherwise, nor does the claimed printing apparatus comprising any number of slots or ports for receiving colorant units, where one or more such slots or ports are empty or filled with dummy colorant units or ink cartridges.
Next, based on this association of the claim limitations and the adaptability of the printer to desired or different configurations, which is not claimed, Applicant attempts to demonstrate the Examiner’s argument in the rejection is incorrect, that is that the claims only recite information identifying one or more characteristics of one or more colorants including data relating to the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer apparatus, and therefore the information can be any colorant information (e.g., colorant color and/or other characteristics). See the rejection on pages 3-5 above. Applicant attempts to do this by arguing that merely specifying the colorant color or some other characteristics will not, without more, identify a constituent part that each colorant plays in a colorant-set configuration for the printer apparatus. Applicant argues if a colorant unit merely identifies a color of ink contained, cyan, for example, this does not distinguish what color configuration is or can be used because cyan is a component of various different configurations, for example, a CMYK, CMYKcm, CMYK + dark Grey + light Grey, all of which include cyan. Thus, Applicant concludes, merely specifying that cyan colorant is present does not allow a printer to determine which color configuration can or should be used. See arguments on page 11. 
The above argument is a non-sequitur, if not misleading. The Examiner has maintained, within the scope of the claim that Bhaumik provides colorant information of the colorants contained in the container of the colorant unit including data (i.e., colorant color and/or other characteristics) that relates to a constituent part that each color plays in an overall colorant-set configuration of the printer. That is, the colorant information includes data on all the colorants contained in the container of the colorant unit necessary for the printer to determine which color configuration (e.g., CMYK) is being used and therefore determine the correct color profile to be used. Bhaumik provides colorant information that includes data on all the colorants contained in the container of the colorant unit necessary to relate the constituent part each color plays in an overall colorant-set configuration of the printer. Bhaumik does not restrict the colorant information to data on only one or less that the number of colorants contained in the container of the colorant unit. And again, the claims do not limit the colorant information to something other than each colorant color (e.g., CMYK or otherwise) or physical characteristics (e.g., chemical composition, chemical properties, density), which Bhaumik discloses. 
Applicant then argues that based on the specification, given a computationally built pipeline such as a Halftone Area Neugebauer Separation (HANS) pipeline, to determine which of the color-set configurations a particular cyan ink can support, more information is required, and therefore it is insufficient to simply specify the color contained in a unit or just any of the physical characteristics of the colorant. See arguments on pages 12. However, again, the claims are not limited to requiring some specific information about the colorant that would otherwise be needed to enable the printer to determine which color configuration can or should be used. The scope of the claims reads on the colorant information provided in Bhaumik, which includes data (i.e., colorant color and/or other characteristics) relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus as explained above.
Applicant points to passages in Bhaumik that describe providing colorant information that indicates what type of colorant is loaded, and concludes that this is not a teaching or suggestion of “including data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus.” See arguments on page 13. But as noted above by the Examiner, the argument assumes that the claims are limiting the data included in the colorant information to something more specific than what is claimed or that the data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus must be something more specific than what is claimed. This is not found to be explicitly or inherently true in the claims. The scope of the claims reads on the colorant information provided in Bhaumik, which includes data (i.e., colorant color and/or other characteristics) relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus explained above.
Applicant points to passages in Bhaumik where the colorant 108 installed at printer 102 is considered (e.g., CYMK) and concludes there is no teaching or suggest that each of multiple colorant units includes information that specifies its own constituent role in a larger color configuration, therefore there is no teaching or suggestion of “including data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus.” See arguments on page 14. Again, the Examiner has the same response to the same argument by Applicant that the claims are not limited to requiring some specific information about the colorant that would otherwise be needed to enable the printer to determine which color configuration can or should be used. The scope of the claims reads on the colorant information provided in Bhaumik, which includes data (i.e., colorant color and/or other characteristics) relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus as explained above.
Applicant argues that Miura does not remedy this failing of Bhaumik. While acknowledging what Miura is cited for describing, Applicant states that this, however, is still not a teaching or suggestion of “including data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus.” And the Examiner notes that Miura was not cited for such a teaching or suggestion as noted in the rejection above.
Applicant argues, referring to claim 11, the same argument as made above, which is addressed by the Examiner. Applicant further argues that the Examiner’s Action does not specifically address the limitation: “wherein the information comprises data to configure a hardware resource of the printing apparatus according to the overall colorant-set configuration.” See argument bridging pages 15-16. However, this limitation is addressed in the Examiner’s Action. See pages 3-8 in the Final Office Action. Also see pages 3-6 above and the Examiner arguments in this section.
Applicant argues, referring to claim 16, the same argument as made above, which is addressed by the Examiner. Applicant further notes the limitation: “determining the colorant-set configuration using the colorant information retrieved from all of the loaded colorant units; and configuring the operation of the printer apparatus according to the determined colorant-set configuration.” In other words, Applicant argues, based on information taken from the collection of “all of the loaded colorant units,” the operation of the printer is configured to a “determined colorant-set configuration.” Applicant argues this is clearly beyond the scope and content of the cited references and the Examiner’s Action fails to demonstrate how or where the cited references teach or suggest that, based on information taken from the collection of “all of the loaded colorant units,” the operation of the printer is configured to a “determined colorant-set configuration.” See argument bridging pages 16-17. 
However, this limitation is addressed in the Examiner’s Action. See page 6 in the Final Action and pages 3-4 above. It is understood in Bhaumik et al that retrieving information of colorants installed in a printing apparatus is “information retrieved from all of the loaded colorant units” and the examiner has addressed in the Final Action and above how the operation of the printer is configured to a “determined colorant-set configuration” based on the colorant information taken from “all of the loaded colorant units”. See pages 3-8 in the Final Action. Also see pages 3-6 above and the Examiner arguments in this section.
Applicant notes, referring to claim 20 that after a colorant-set configuration has been determined using “the colorant information retrieved from all of the loaded colorant units” (claim 16), then “computing new printer driver software based on the colorant-set configuration” is performed (claim 20). Applicant argues the Examiner’s Action has not demonstrated that this subject matter was taught or suggested by the prior art even if downloading required or updated print drivers is well-known in the prior art. See argument on page 18. 
However, the Examiner maintains, as presented in the Final Action (page 9) and above (page 8), that it would have been obvious to one of ordinary skill in the art to have modified the combination of Bhaumik and Miura, in view of the well-known prior art, to download a new printer driver based on the overall colorant-set configuration in the printing apparatus that was determined by the colorant information, as explained in the Examiner’s Final Action and again above, in order to get the best color profile for the printer w/o having to locally store and keep updated multiple print driver. These downloaded print drivers must inherently be computed based on the given colorant-set configuration.
Applicant notes, referring to claim 16, the further limitation of “determining a printing pipeline to be used based on the colorant-set configuration.” Referring to the Examiner’s Final Action that states “printers with processing pipelines such as various types of halftoning where the use thereof depends on colorant information as discussed above is well known” (see page 9 in the Final Action and page 8 above), Applicant argues, even if this is well-known in the prior art, it does not satisfy claim 21, which recites that a colorant-set configuration has been determined using “the colorant information retrieved from all of the loaded colorant units” (claim 16) and then “determining a printing pipeline to be used based on the colorant-set configuration” (claim 21). Applicant argues in the context of what is claimed that the idea of determining a printing pipeline to be used after or based on a colorant configuration determined from data taken from loaded colorant units is beyond the scope and content of the cited references and even the alleged “well-known” prior art. See argument on page 19.
However, the Examiner maintains, as presented in the Final Action (page 9) and above (page 8), that it would have been obvious to one of ordinary skill in the art to have modified the combination of Bhaumik and Miura, in view of the well-known prior art, whereby the colorant information allows the printing apparatus to determine a printing pipeline to be used based on the overall colorant-set configuration in order to facilitate the use of a printer’s processing pipeline, such as halftoning, for optimum performance based on particular printing colorant attributes. The overall colorant-set configuration inherently determines how a printing pipeline is used (e.g., color conversion by printing system 300 in Bhaumik et al, see summary and par. 25, and color conversion and halftone processing by printer driver 122 in Miura, see col. 10, line 60 to col. 11, line 22). It is well-known in the prior art that w/o knowing the overall colorant-set configuration in a printer, color conversion and halftone processing cannot be performed correctly.  For the color conversion and halftone processing to be performed correctly, the overall colorant-set configuration in a printer must inherently be known.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Scott A Rogers/
Primary Examiner, Art Unit 2672

Conferees:
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                        /KING Y POON/Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.